UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4777


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FURMAN BENJAMIN QUATTLEBAUM,

                Defendant – Appellant,

          and

RANDY MARTIN; LUTHER BRYAN; ALISIA H. AKBAR; LACARIA BROWN;
GEORGEAN   MCCONNELL;   GUSSIE   D.   NOLLKAMPER;  FLORENCE
NOLLKAMPER; CHRISTOPHER M. MORRIS; LAVACA COUNTY TEXAS;
JOSEPH E. MCCONNELL; JOHN M. WARTHER; WELLS FARGO HOME
MORTGAGE, INCORPORATED; CHERYL L. AMAKER; DONNA C. ADKINS;
CHASE MANHATTAN MORTGAGE CORPORATION,

                Parties-in-Interest.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:02-cr-00548-CMC-17)


Submitted:   April 6, 2011                 Decided:   April 12, 2011


Before NIEMEYER and DUNCAN, Circuit Judges, and John Preston
BAILEY, Chief United States District Judge for the Northern
District of West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.
James A. Brown, Jr., LAW OFFICES OF JIM BROWN, Beaufort, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Jane B. Taylor, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Furman Benjamin Quattlebaum was convicted by a jury of

conspiracy to distribute five kilograms or more of cocaine and

fifty grams or more of cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1), 846 (2006), and was sentenced to life in prison.

Quattlebaum appealed, challenging his conviction and sentence.

We     affirmed     Quattlebaum’s        conviction       and    rejected          claims

relating to his sentence, but because he was sentenced under the

then-mandatory Sentencing Guidelines, vacated and remanded for

resentencing under United States v. Booker, 543 U.S. 220 (2005).

See    United     States    v.      Davis,      270 F. App’x      236       (4th    Cir.

March 17, 2008) (unpublished) (“Davis I”).

            On    remand,     the      district   court     imposed     a    300-month

variant sentence and Quattlebaum timely appealed.                        Quattlebaum

asserts that the district court erred when it calculated his

Guidelines range on remand because, according to Quattlebaum,

the district court was required to apply the 2007 Amendments to

U.S.    Sentencing    Guidelines        Manual    §   2D1.1     cmt.    10(D)      (2008)

(setting    forth    method      for    determining      base    offense     level    in

offenses      involving       cocaine          base   and       other       controlled

substances).        Quattlebaum         also   asserts    that    defense       counsel

rendered ineffective assistance when he failed to object to the

district court’s allegedly improper Guidelines range calculation



                                           3
on remand.        Finding no error, we affirm the district court’s

judgment.

             We      find       that     any        arguments           pertaining       to     the

calculation of Quattlebaum’s Guidelines range are barred from

this court’s consideration under the mandate rule; Quattlebaum

either    previously            raised        his    objections           at     his    original

sentencing and on his first appeal, or could have raised them

but did not.         See Volvo Trademark Holding Aktiebolaget v. Clark

Mach.    Co.,     510 F.3d 474,     481       (4th    Cir.        2007)    (“[A]       remand

proceeding      is   not    the    occasion          for    raising       new    arguments      or

legal theories.”); United States v. Bell, 5 F.3d 64, 66 (4th

Cir.     1993)       (stating          that     the        mandate        rule        “forecloses

relitigation of issues expressly or impliedly decided by the

appellate court[,]” as well as “issues decided by the district

court but foregone on appeal”).

             Moreover,          “the    doctrine       [of        the    law    of     the    case]

posits    that    when      a    court    decides          upon    a    rule     of    law,    that

decision should continue to govern the same issues in subsequent

stages in the same case.”                     United States v. Aramony, 166 F.3d
655, 661 (4th Cir. 1999) (internal citation and quotation marks

omitted)).       The law of the case must be applied:

       in all subsequent proceedings in the same case in the
       trial court or on a later appeal . . . unless: (1) a
       subsequent  trial  produces   substantially different
       evidence, (2) controlling authority has since made a
       contrary decision of law applicable to the issue, or

                                                4
     (3) the prior decision was clearly erroneous and would
     work manifest injustice.

Id. (internal citation and quotation marks omitted); see Doe v.

Chao, 511 F.3d 461, 464-66 (4th Cir. 2007) (discussing mandate

rule and its exceptions).

           This court’s mandate in Davis I directed the district

court to resentence Quattlebaum under a non-mandatory Guidelines

regime,   taking     into   consideration      the    2007   crack   cocaine

Amendments to the Sentencing Guidelines, if applicable.                  See

Davis, 270 F. App’x at 248, 256 & n.16.                Because Quattlebaum

raises no claims that fall within any of the exceptions to the

law of the case doctrine, and since the 2007 Amendments had no

effect on his Guidelines range, Quattlebaum’s challenge to his

Guidelines range calculation is foreclosed by the mandate rule. *

           Accordingly, we affirm the district court’s 300-month

variant   sentence    imposed   on   remand.     We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED

     *
       Although Quattlebaum also asserts that defense counsel was
ineffective for failing to object to the district court’s
Guidelines range calculation on remand, given the lack of merit
of such an objection, the record does not conclusively establish
ineffective assistance.    See United States v. Richardson, 195
F.3d 192, 198 (4th Cir. 1999).



                                     5